ORDER
PER CURIAM.
Jurgen Vollmuth (Defendant) appeals from the judgment of conviction for possession of a controlled substance, Section 195.202, RSMo 2000, for which he was sentenced to a term of one year imprisonment. Defendant appeals contending the trial court erred (1) in overruling his motions for judgment of acquittal at the close of the State’s evidence and at the close all the evidence because the State failed to establish the elements of possession of a controlled substance beyond a reasonable doubt, (2) in overruling Defendant’s motion to suppress evidence because there was no evidence of probable cause for the search, and (3) in overruling his motion to suppress evidence because there was no evidence that Defendant intended to abandon the object searched.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).